Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 19, 2021 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 19, 2021 (hereafter “Response”). The amendments to the claims and specification are acknowledged and have been entered.
Claims 1, 11, and 20 are now amended.
Claims 1–20 remain pending in the application.
The amendment to the title is acceptable, and therefore the objection to the title is hereby withdrawn.
All previous grounds of rejection based on prior art are hereby withdrawn, responsive to the amendment narrowing the scope of the claimed invention to avoid the previously cited prior art. However, the amendment also necessitates new grounds of rejection, which are set forth below.
Accordingly, since all claims stand rejected, the Applicant’s request for a notice of allowance (Response 12) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 1, 11, and 20 each respectively lack antecedent basis for “the touch display screen.” The claim introduces this term for the first time in the last line of each claim, whereas the rest of each claim only refers to “a screen” and “the screen.” 
The Examiner recommends that the Applicant strike the phrase “touch display” from this instance of the term. This is also the interpretation that the Examiner will use when applying prior art. 
Claims 2–10 and 12–19 depend from respectively rejected claims 1 and 11, and are therefore rejected for the same reason, as they inherit the indefinite limitations of their parent claims.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


I.	KIM 631 DISCLOSES CLAIMS 1, 2, 7, 9–12, 17, 19, AND 20.
Claims 1, 2, 7, 9–12, 17, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0212631 A1 (“Kim 631”).
Claim 1
Kim 631 discloses:
A method of message display, comprising: 
“FIG. 4 illustrates an example of displaying a notification generated by a soft key as a preview.” Kim 631 ¶ 171.
receiving a message from an application program; 
Initially, “a notification (401) is generated.” Kim 631 ¶ 173.
in response to receiving the message, displaying a message notification for the message in a first display area on a screen, wherein the message notification is configured to display certain contents of the message; 
As shown in FIG. 4(b), upon the application generating the notification, the mobile terminal displays “certain contents” of the application’s notification at the top of the touch screen. Kim 631 FIG. 4(b). 
and in response to displaying the message notification, additionally displaying an operation control corresponding to the message notification in a navigation bar, 
Meanwhile, the mobile terminal “may generate and activate a soft key (410) on a touch screen {(b) of FIG. 4}, when [the] notification (401) is generated.” Kim 631 ¶ 173.
wherein the operation control is a control configured to process the message notification, 

and wherein the navigation bar is located in a second display area on the screen, and wherein the second display area is located at a bottom of the touch display screen.
As shown, the soft key (410) is disposed at the bottom of the mobile terminal’s touch screen along with the three other buttons of the corresponding navigation bar. See Kim 631 FIG. 4(b).
Claim 2
Lee I discloses the method according to claim 1, wherein the method further comprises: 
after the additionally displaying the operation control corresponding to the message notification in the navigation bar: receiving a first touch signal triggered on the operation control;
“In this state,” i.e., the state shown in FIG. 4(b) where the soft key 410 is displayed, “the user applies a long touch on the soft key (410) displayed by being activated {(c) of FIG. 4}.” Kim 631 ¶ 174.
and displaying a second user interface of the application program according to the first touch signal, wherein the second user interface is configured to display message content of the message.
“[W]hen the user applies a long touch on the soft key (410) displayed by being activated {(c) of FIG. 4}, the mobile terminal according to an exemplary embodiment of the present disclosure may display a preview screen (402) corresponding to the displayed notification (401) on an external screen {(d) of FIG. 4}.” Kim 631 ¶ 174.
Claim 7
Kim 631 discloses the method according to claim 1, wherein the method further comprises: 
after the additionally displaying the operation control corresponding to the message notification in the navigation bar: 
“Referring to FIG. 5, the previously described (d) of FIG. 4 is displayed at (a) of FIG. 5. That is, the preview screen (501) corresponding to a long touch (511) input on the soft key is displayed on the external screen.” Kim 631 ¶ 178.
receiving a third touch signal triggered on the operation control; 
“During the preview screen (501) being executed, [] the user flicks (512) down the soft key while keeping on the long touch (511).” Kim 631 ¶ 179.
and deleting the message according to the third touch signal.
“[W]hen the user flicks (512) down the soft key while keeping on the long touch (511), the preview screen (501) may be deleted {(b) of FIG. 5}.” Kim 631 ¶ 179.
Claim 9
Kim 631 discloses the method according to claim 1, wherein, 
the message is a short message and the application program is a short message application program; 
“Referring to FIG. 6, when the generated notification is a message, a preview screen corresponding to the previously described (d) of FIG. 4 is displayed at (a) of FIG. 6.” Kim 631 ¶ 182.
or the message is a goods message and the application program is a shopping application program; 
As shown in FIG. 4, the application and its message is a shopping program. See Kim 631 FIG. 4. 

Kim 631 does not need to disclose these alternative element to reach a finding of anticipation because Kim 631 already discloses at least one of the other alternatives recited in the claim.
Claim 10
Kim 631 discloses the method according to claim 1, wherein, 
in the displaying a message notification for the message in a first display area on a screen, display manners of the message notification include at least one of: displaying the message notification in a status bar on the screen, displaying the message notification on a banner popped up from the screen, displaying the message notification on a lock screen interface of the screen, or displaying the message notification in an superimposing manner at any position of a user interface of the screen.
Kim 631 at least discloses “displaying the message notification on a banner popped up from the screen.” See Kim 631 FIG. 4(b).
Claims 11, 12, 17, and 19
Claims 11, 12, 17, and 19 describe a terminal that performs substantially the same method as the terminal-driven method of corresponding claims 1, 2, 7, and 10, and are therefore rejected according to the same findings and rationale as provided above.
Claim 20
Claim 20 is directed to a computer readable storage medium with substantially the same method as claim 1 encoded thereon, and is therefore rejected according to the same findings and rationale as provided above.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	KIM 631 AND XU TEACH CLAIMS 3 AND 13
Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim 631 as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2015/0128060 A1 (“Xu”).
Claim 3
Kim 631 teaches the method according to claim 2, but does not appear to explicitly disclose the application messaging backend features of claim 3.
Xu, however, teaches a method wherein, the displaying the second user interface of the application program according to the first touch signal comprises: 
generating a pending intent message according to the first touch signal;
“During a process where the user clicks a piece of display-pending information to enter a target application, the lock screen application (which is 
determining the application program according to the pending intent message;
“A processing program of a url schema of a called party registers itself in a system, i.e., the ‘alipays://’ part in the URL” formed in the generated intent. Xu ¶ 69.
and calling the application program according to the pending intent message, and displaying the second user interface through the application program.
“Secondly, after clicking a piece of the display-pending information provided by the lock screen application, the user enters the interface of the target application corresponding to the display-pending information.” Xu ¶ 73.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pending intent API, much like the Android intent API, in order to call the correct application corresponding to Kim 631’s icon, as taught by Xu. One would have been motivated to combine Xu with Kim 631 because, otherwise, “[t]he user needs to enter a main interface of the mobile terminal, finds an icon of a desired App from among a plurality of icons, clicks the icon to start the App, and acquires information provided by the App,” Xu ¶ 3, and Xu’s usage of pending intents solves this problem. See Xu ¶ 4.
Claim 13
Claim 13 describes a terminal that performs substantially the same method as the terminal-driven method of corresponding claim 3, and is therefore rejected according to the same findings and rationale as provided above.
.
Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim 631 as applied to claims 1 and 11 above, and further in view of WIPO PCT Application Publication No. WO 2014/000255 A1 (“Fang”).1 
Claim 4
Kim 631 teaches the method according to claim 1, but does not explicitly cease displaying the corresponding operation control when a time length reaches a preset time.
Fang, however, teaches a method that causes both a message notification and a corresponding operation control to be displayed, wherein the method further comprises: 
after the additionally displaying the operation control corresponding to the message notification in the navigation bar, 
By way of background, Fang teaches a method that includes displaying a message notification (information 404 inside “temporarily generated message display area 402”), while simultaneously displaying a “message identifier 408” corresponding to the information 404. See Fang ¶¶ 143–144 and FIG. 4Q.
when a displaying time length of the message notification reaches a preset displaying time length, stopping displaying the operation control corresponding to the message notification in the navigation bar.
The display unit that implements the claimed method includes a “hiding operation subunit” configured to “issu[e] a hiding command” if “the time that the message identifier has not been viewed exceeds a preset time threshold.” Fang ¶ 26.


Claim 5
Kim 631, as combined with Fang, teaches the method according to claim 4, further comprising: 
when a displaying time length of the message notification reaches a preset displaying time length, stopping displaying the message notification of the message on the first display area.
The display unit that implements the claimed method includes a “hiding operation subunit” configured to “issu[e] a hiding command” if “the time that the message identifier has not been viewed exceeds a preset time threshold.” Fang ¶ 26.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Fang’s technique of hiding both a message notification and a corresponding message identifier after a preset time threshold so as to likewise hide Kim 631’s notification 401 and corresponding soft key 410 after a preset time threshold. One would have been motivated to combine Fang with Kim 631 based on a preexisting and pre-recognized “need for a new notification message management technology, which enables users to understand all pending notification messages in the terminal only through the current interface of the 
Claims 14 and 15 
Claims 14 and 15 describe a terminal that performs substantially the same method as the terminal-driven method of corresponding claims 4 and 5, and are therefore rejected according to the same findings and rationale as provided above.
III.	KIM 631 AND LEE I TEACH CLAIMS 6 AND 16.
Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim 631 as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2015/0031417 A1 (“Lee I”).
Claim 6
Kim 631 teaches the method according to claim 1, wherein the method further comprises: 
after the additionally displaying the operation control corresponding to the message notification in the navigation bar: 
“Referring to FIG. 5, the previously described (d) of FIG. 4 is displayed at (a) of FIG. 5. That is, the preview screen (501) corresponding to a long touch (511) input on the soft key is displayed on the external screen.” Kim 631 ¶ 178.
receiving a second touch signal triggered on the operation control;
“During the preview screen (501) being executed, [] the user flicks (512) down the soft key while keeping on the long touch (511).” Kim 631 ¶ 179.
stopping displaying the message notification on a first user interface according to the second touch signal; 
“[W]hen the user flicks (512) down the soft key while keeping on the long touch (511), the preview screen (501) may be deleted {(b) of FIG. 5}.” Kim 631 ¶ 179.
stopping displaying the operation control corresponding to the message notification in the navigation bar.
Kim 631 does not appear to explicitly disclose this limitation to the extent necessary for a finding of anticipation, but nevertheless, the Examiner respectfully submits that FIG. 4(a) of Kim 631’s disclosure at least suggests that if there is no message notification to display, then the system is further configured not to display a corresponding soft key. 
Moreover, Lee I explicitly teaches:
after the additionally displaying the operation control corresponding to the message notification in the navigation bar: receiving a second touch signal triggered on the operation control;
As shown in FIG. 6 (d), “a user applies a drag input from the right region 253b to the left region 253a” at a time when both the message image and its notification icon are displayed. Lee I ¶ 151.
stopping displaying the message notification on a first user interface according to the second touch signal; and stopping displaying the operation control corresponding to the message notification in the navigation bar.
Accordingly, “if a user applies a drag input from the right region 253b to the left region 253a, the status bar moves toward the left region 253a to thus gradually disappear.” Lee I ¶ 151.
Claim 16
Claim 16 describes a terminal that performs substantially the same method as the terminal-driven method of corresponding claim 6, and is therefore rejected according to the same findings and rationale as provided above for claim 6.
.
Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim 631 as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2013/0300697 A1 (“Kim 697”).
Claim 8
Kim 631 teaches the method according to claim 1, wherein, 
the navigation bar displays at least one virtual button;
As shown throughout the figures, the bar at the bottom of the screen includes at least three virtual buttons: a left facing triangle, a circle, and a square. See, e.g., Kim 631 FIG. 1b.
and the additionally displaying the operation control corresponding to the message notification in the navigation bar comprises: determining a holding manner for a terminal, wherein the holding manner includes
“Referring to FIGS. 1b and 1c, the mobile terminal according to an exemplary embodiment of the present disclosure may be implemented to enter a one-hand operation mode (120b, 120c), when the mobile terminal receives a flicking input (110b, 110c).” Kim 631 ¶ 149.

As shown in FIG. 4(b), the soft key 410 is displayed on the right hand side within reach of the user’s right thumb, so that “the user can conveniently confirm the notification disposed at the upper portion, by input a long touch on the soft key with a single hand holding the mobile terminal.” See Kim 631 FIG. 4(b)–(c) and ¶ 175.

Kim 697, however, teaches a method comprising:
the navigation bar displays at least one virtual button;
By way of background, as shown in FIG. 7, a home screen comprising a plurality of buttons is provided on a main region 110. See Kim 697 ¶ 88.
and the additionally displaying the operation control corresponding to the message notification in the navigation bar comprises:
In addition, “a related screen may be displayed on the sub-region 120,” Kim 697 ¶ 88, including icons. See Kim 697 FIG. 10. However, Kim 697’s terminal includes two sub-regions 120—one on each side of main region 110, see Kim 697 ¶ 43—and therefore, Kim 697’s terminal must determine which sub-region 120 to use for displaying the related screen. 
For that, Kim 697 uses a particular procedure, which will now be discussed.
determining a holding manner for a terminal, wherein the holding manner includes a left hand holding manner and a right hand holding manner;
“Although not shown in FIGS. 1 and 2, a right hand mode and a left hand mode of the portable terminal may be defined using an environment setting or a separate application provided from the portable terminal.” Kim 697 ¶ 46.
when the holding manner is the left hand holding manner, additionally displaying the operation control corresponding to the message notification at the left of the virtual button in the navigation bar; 
“When the portable terminal is set to the left mode, the input and the output may be processed through the sub-region 120 of a left side 20,” Kim 697 ¶ 46, thereby displaying the related screen on the left side of the buttons of the main screen.
and when the holding manner is the right hand holding manner, additionally displaying the operation control 
“For example, when the portable terminal is set to the right hand mode, the input and the output are processed through the sub-region 120 of a right side 10,” Kim 697 ¶ 46, thereby displaying the related screen on the right side of the buttons of the main screen.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kim 631’s right handed modes by further switching the order of the icons based on the manner in which the terminal is held. One would have been motivated to combine Kim 697 with Kim 631 in this manner to expand the usability of Kim 631’s apparatus to left-handed users.
Claim 18
Claim 13 describes a terminal that performs substantially the same method as the terminal-driven method of corresponding claim 3, and is therefore rejected according to the same findings and rationale as provided above.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8,099,464 B2, the FIG. 8 embodiment currently falls within the scope of the claimed invention. As shown, a user receives a message, and it is displayed in two places (1) the contents are displayed in a first area, in the window 74, and (2) a separate icon 66 is displayed in the taskbar at the bottom of the display 60.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This ground of rejection relies on the English machine translation obtained from the European Patent Office, available at <https://translationportal.epo.org/emtp/​translate/?​ACTION=​description-retrieval&COUNTRY=WO&ENGINE=google&​KIND=​A1&​​NUMBER=​2014000255&​TRGLANG=en>, a copy of which is separately attached to this Office Action (see the document labeled as “Non-Patent Literature” bearing the same date as this rejection)